Citation Nr: 1118601	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-25 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an award of a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1942 to September 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This claim was denied by the Board in January 2010.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which Court vacated the Board's denial and remanded for additional development.  The case was remanded by the Board to the agency of original jurisdiction (AOJ) in January 2011 in order to comply with the Court's order.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected cold injury residuals of the upper and lower extremities do not preclude substantially gainful employment; the evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation that required VA to request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in January 2007, prior to the initial adjudication of the claim.  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to a total disability rating based on individual unemployability (TDIU), what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was also apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the agency of original jurisdiction (AOJ) obtained the Veteran's service treatment records (STRs), VA medical records, and secured examinations in furtherance of his claim.  The Board notes that VA examinations with respect to the issue on appeal were obtained in September 2009 and February 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, although the  September 2009 VA opinion was found to be inadequate by the parties to the appeal before the Court because of the lack of an adequate rationale, another VA opinion was subsequently obtained in February 2011 that the Board finds adequate, as it contained a well reasoned explanation for the examiner's opinion, and the examiner considered the severity of the Veteran's service-connected disabilities (cold injury residuals of the upper and lower extremities) before rendering an opinion regarding employability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  No duty to assist was unmet.

II.  Analysis

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities of one or both upper extremities or one or both lower extremities, including the bilateral factor, are considered a single disability, and disabilities resulting from a common etiology are considered a single disability.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  

Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2008) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran is currently service connected for a cold weather injury of the left foot with degenerative joint disease (DJD) rated as 30 percent disabling, and cold weather injury residuals of the right foot with DJD rated as 30 percent disabling.  He is also service connected for cold weather injury residuals of the left hand with DJD, rated as 20 percent disabling, and cold weather injury residuals of the right hand with DJD, rated as 20 percent disabling.  His combined rating is 80 percent, and with consideration of the fact that his DJD of the upper and lower extremities resulted from a common etiology (cold injury from military service in Korea), see 38 C.F.R. § 4.16(a)(2), he meets the criteria for consideration of a total rating under 38 C.F.R. § 4.16(a).  

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, whether considered under § 4.16(a) or § 4.16(b) the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, that would justify a total rating, based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability(ies), is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, supra.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Veteran contends that he should be entitled to a total rating based on individual unemployability because his cold injury residuals, which include DJD of the hands and feet, keep him from obtaining gainful employment.  Specifically, the Veteran complains that his cold injury residuals result in recurrent fungal infections, disturbances of nail growth, arthritis, and joint pain.

On his application for individual unemployability, the Veteran stated that he was a delivery driver for an industrial supply company from 1993 through 2001, noting that he worked 40 hours a week with no lost time.  The Veteran stated that he left his job due to his service-connected disabilities, noting that he became too disabled to work in October 2001.  The application shows that the Veteran obtained a 10th grade education.  See January 2007 Application for Individual Unemployability.

In this case, after considering the medical evidence of record regarding the severity of the Veteran's cold injury residuals, which includes an opinion as to the Veteran's employability, in addition to his employment and educational background, the Board finds that the evidence of record does not reveal that the Veteran's service-connected cold injury residuals-which include DJD of the upper and lower extremities, combine to make him unable to follow a substantially gainful occupation.

A February 2011 VA examiner opined that the Veteran was less likely as not precluded from all gainful employment due to his service connected disabilities to include cold injury residuals bilateral hands and feet with residual mild DJD, mild to moderate lower extremity peripheral vascular disease and onychomyosis of the toenails.  The VA examiner also opined that the Veteran was at least as likely as not capable of gainful employment when considering the service-connected disabilities.  The VA examiner explained that the Veteran had very few symptoms associated with his history of cold weather exposure, noting that he reported only mild intermittent achy pain and occasional muscle cramps of the hands with overuse and mild intermittent achy pain in his feet and ankles.  In addition, the VA examiner noted that x-rays reflected only mild degenerative changes, and although ABI studies revealed mild to moderate peripheral vascular disease, the Veteran had no symptoms or complaints related to this.  Finally, the VA examiner reported that the Veteran was asymptomatic in relation to his onychomycosis.  In summary, after taking into account the medical records, a history from the Veteran, a physical examination, and the relevant medical literature, the VA examiner found that there were no objective findings to support the Veteran's allegation that he suffered from any service-connected physical impairment sufficient to make it impossible for him to follow substantially gainful employment, and there were no objective findings that he was precluded from substantially gainful employment due to service connected disabilities.  As noted above, the VA examiner provided her opinion after conducting a thorough physical examination to determine the degree of severity of the Veteran's service-connected disabilities.  The VA examiner found that all the Veteran's reflexes were normal (2+), except his ankle jerk, which was hypoactive.  A sensory examination of the upper extremities reflected a normal vibration, pain/pinprick, position sense, and light touch.  A sensory examination of the lower extremities revealed normal pain/pinprick, and position sense, but showed a decreased vibration sensation distally, mostly involving the toes, and a slightly decreased light touch sensation.  The examiner also conducted a detailed motor exam and found that the Veteran had active movement against some resistance for his elbows, wrists, fingers, hips, knees, ankles and toes.  The VA examiner also conducted range-of-motion testing, and x-rays were taken which revealed mild degenerative joint disease of the right and left foot, and bilateral hands.  In summary, after examining the Veteran and taking his medical history, the VA examiner opined that his service-connected cold injury residuals, did not preclude him from obtaining substantially gainful employment.  The VA examiner provided an explanation for her opinion--explaining that the Veteran's residuals of cold injury did not affect his usual daily activities, and reported that the Veteran had very few symptoms associated with his history of cold weather exposures, noting that he reported mild intermittent achy pain in his hands, ankles and feet, and occasional muscle cramps of the hands with overuse.  

The January 2011 VA examiner's opinion regarding the Veteran's employability is uncontradicted by the record, and in fact, the July 2006 and September 2009 VA examinations where the Veteran's cold injury residuals were assessed support the January 2011 VA examiner's conclusion that the Veteran's service-connected disabilities are not severe enough to render him unemployable.  For example, although the July 2006 examiner, G.C., M.D., diagnosed the Veteran with status-post cold weather injury of the feet and hands with DJD, the examiner noted that motor and sensory examinations were within normal limits and stated that there was no discoloration of the cold injury parts, and no missing nails.  Dr. C. noted that an examination of the extremities did not reveal atrophic skin changes, ulceration, gangrene, ischemic limb pain or persistent coldness.  There was no ulceration, deformity, edema, atrophy, or loss of tissue or digits, and the skin texture was normal.  Dr. C. noted that the Veteran could tie his shoelaces and fasten buttons without difficulty, despite having DJD in his hands, and noted that both right and left hand dexterity showed that his fingertips could approximate the proximal transverse crease of the palm.  Regarding range of motion of the right and left wrist joints, the Veteran had full range of dorsiflexion, ulnar deviation and radial deviation.  See 38 C.F.R. § 4.71, Plate I.  The Veteran was also found to have full range of motion in his ankles.  (See 38 C.F.R. § 4.71a, Plate II).  In summary, the July 2006 examination results support the February 2011 VA examiner's conclusion that the Veteran's service-connected disabilities do not preclude him from following substantially gainful employment.  In essence, because the results from the 2006 VA examination do not reflect problems with motion, dexterity, motor or sensory functions, the degree of severity of the cold injury residuals described in the 2006 examination supports the conclusion rendered by the 2011 VA examiner that the Veteran's cold injury residuals do not make him unemployable.  

In addition, the results obtained by the September 2009 VA examiner showing only mild DJD of the feet and hands, and mild loss of function, also are in accord with the 2011 VA examiner's conclusion that the Veteran's service-connected disabilities do not make him unable to obtain or maintain substantially gainful employment.  Specifically, the September 2009 VA examiner diagnosed the Veteran with a history of cold injury with onychomycosis of the toenails of both feet, mild degenerative changes of both feet with mild loss of function, and mild degenerative changes of both hands with mild loss of function.  Dr. Y. opined that the Veteran's cold injury residuals did not make him unemployable.  Although Dr. Y. did not provide a specific explanation, the information he obtained from examining the Veteran regarding the severity of his cold injury residuals is relevant because the extent of the service-connected disability is a factor VA considers in evaluating unemployability (see 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19), and is the precise factor medical examiners are asked to opine on.  Dr. Y. explained that the Veteran experienced mild, intermittent pain in the joints of his fingers and toes, which was worse during cold weather.  Dr. Y. noted that the Veteran had moderate cold sensitivity without evidence of changes in skin thickness, tingling, weakness, swelling, and without a history of recurrent fungal infections or numbness.  Upon examining the Veteran, Dr. Y. found that all of the Veteran's reflexes were normal, and also noted that all sensory functions were normal, except the right and left foot, where although no nerves were affected, vibration and light touch were slightly decreased.  Regarding range of motion of the joints involved, the examiner noted that the movements of the Veteran's toes of both feet were normal, and ankle range of motion of both the right and left ankle was only 2 degrees less than full range of dorsiflexion, and five degrees less than full range of plantar flexion.  There was no evidence of swelling, edema, or effusion, and no tenderness, weakness, or instability.  

On examination of the Veteran's hands and wrists, Dr. Y. found no deformity and no swelling of the wrist joints, and no weakness or instability of the wrists.  Range of motion of the right wrist was to 55 degrees of dorsiflexion, 45 degrees of palmar flexion, 30 degrees of ulnar deviation, and 30 degrees of radial deviation.  The Veteran's left wrist had dorsiflexion to 55 degrees, palmar flexion to 65 degrees, ulnar deviation to 40 degrees, and radial deviation to 25 degrees.  (See 38 C.F.R. § 4.71; Plate I, which shows normal wrist range of motion to 70 degrees of dorsiflexion, 80 degrees of palmar flexion, 45 degrees of ulnar deviation and 20 degrees of radial deviation).  Although the evidence shows that the Veteran does not have full range of wrist motion, Dr. Y. described his loss of function as mild, and the evidence reveals that the Veteran's range of motion of his wrists was not significantly less than full range of motion.  Lastly, regarding range of motion of the Veteran's fingers, the examiner noted that he was able to approximate the tips of the fingers with the tips of his thumbs; and was able to approximate the tips of his fingers with the proximal crease of the palms of both hands.  He was also able to approximate the tip of the thumb with the base of the 5th or little fingers.  After examining the Veteran, Dr. Y. opined that the Veteran's cold injury residuals did not make him unemployable.  Dr. Y.'s findings and conclusion are consistent with the February 2011 VA examiner's opinion, who after examining the Veteran, arrived at the same conclusion. 

In sum, the February 2011 VA examiner opined that although the Veteran was diagnosed with DJD of the upper and lower extremities related to a cold injury, his cold injury residuals, considered without regard to non-service connected disabilities, were not severe enough to prevent him from obtaining or retaining substantially gainful employment.  The February 2011 VA examiner's opinion is uncontradicted in the record.  As noted above, the September 2009 VA examiner, Dr. Y., arrived at the same conclusion.  As the February 2011 VA examiner opined, the Veteran's cold injury residuals do not make him unemployable.  All evidence points to the conclusion that his cold injury residuals are not severe enough to preclude the Veteran from obtaining substantially gainful employment.

Further, despite the Veteran's statement in his January 2007 application that he left his job in 2001 when he became too disabled to work, the record does not contain any evidence suggesting that the Veteran was forced to retire or was terminated as a result of his service-connected cold injury residuals.  In fact, the evidence shows that the Veteran worked from 1993 through 2001, for 40 hours per week with no time lost.  The Veteran did not retire until 2001 at about age 81; with the most recent 2011 VA examination noting that he retired because he was eligible to retire due to his age and his length of employment.  

It is undisputed that, if the Veteran was working, his cold injury residuals would have an adverse effect on employment, even to the extent of preventing certain types of jobs that involve intense use and dexterity of the hands, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  Here, there is no evidence suggesting that his service-connected problems combine to make the Veteran unemployable.  As noted above, he certainly cannot work in certain jobs, but his service-connected problems do not preclude substantially gainful employment.

Further, the evidence does not suggest an unusual disability picture as to render impractical the application of the regular schedular criteria; nor does the evidence reveal that the Veteran's cold injury residuals of the upper and lower extremities result in frequent periods of hospitalization.  In summary, given the lack of evidence showing unusual disability that is not contemplated by the rating schedule, the Board concludes that a remand to the AOJ for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

In light of the foregoing, the Board finds that award of a total rating based on individual unemployability by reason of service-connected disabilities is not warranted.


ORDER

Entitlement to an award of a total disability evaluation based on individual unemployability due to service-connected disability is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


